Exhibit 10.59

Portions of this Exhibit 10.59 have been omitted based upon a request for
confidential treatment. This Exhibit 10.59, including the non-public
information, has been filed separately with the Securities and Exchange
Commission. “[*]” designates portions of this document that have been redacted
pursuant to the request for confidential treatment filed with the Securities and
Exchange Commission.

EXECUTION COPY

AMENDMENT NO. 3 TO THIRD AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

THIS AMENDMENT NO. 3 to THIRD AMENDED AND RESTATED RECEIVABLES PURCHASE
AGREEMENT (this “Amendment”), dated as of January 30, 2009, is entered into
among AFC FUNDING CORPORATION, an Indiana corporation (the “Seller”), AUTOMOTIVE
FINANCE CORPORATION, an Indiana corporation (the “Servicer”), FAIRWAY FINANCE
COMPANY, LLC (a “Purchaser”), MONTEREY FUNDING LLC (a “Purchaser”), DEUTSCHE
BANK AG, NEW YORK BRANCH, as Purchaser Agent for MONTEREY FUNDING LLC (a
“Purchaser Agent”) and BMO CAPITAL MARKETS CORP., as Purchaser Agent for Fairway
Finance Company, LLC (a “Purchaser Agent”) and as the initial agent (the
“Agent”).

RECITALS

A. The Seller, the Servicer, the Purchasers, the Purchaser Agents, and the Agent
are parties to that certain Third Amended and Restated Receivables Purchase
Agreement dated as of April 20, 2007 (as amended, amended and restated,
supplemented or otherwise modified prior to the date hereof, the “Agreement”).

B. The Seller, the Servicer, the Purchasers, the Purchaser Agents and the Agent
desire to amend the Agreement as hereinafter set forth.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

1. Certain Defined Terms. Capitalized terms which are used herein without
definition and that are defined in the Agreement shall have the same meanings
herein as in the Agreement.

2. Amendments to Agreement. The Agreement is amended as follows:

2.1 Section 1.4(a) is hereby amended by inserting the following parenthetical
after the words “Deposit Accounts” in the last sentence of such paragraph:

“(other than those amounts identified as “cash collateral” with respect to the
Deposit Account held at [*] (numbered [*]))”

2.2 Section 1.4(e) is hereby amended by inserting the following parenthetical
after the words “Deposit Accounts” in the introductory sentence thereto:



--------------------------------------------------------------------------------

“(other than those amounts identified as “cash collateral” with respect to the
Deposit Account held at [*] (numbered [*]))”

2.3 Section 4.7 is hereby amended and restated in its entirety as follows:

“Section 4.7. Specified Ineligible Receivables. On or prior to the initial date
of purchase of a Receivable under the Purchase and Sale Agreement, the Servicer
(so long as the Originator is the Servicer) may designate such Receivable as a
“Specified Ineligible Receivable” (which designation may take the form of a
specification that a certain class or category of Receivables to be transferred
from the Originator to the Seller after such designation will be treated as
“Specified Ineligible Receivables”). In addition, the Servicer (so long as the
Originator is the Servicer) may, on behalf of the Seller, (i) designate an
existing Receivable then owned by the Seller as a “Specified Ineligible
Receivable” or (ii) designate an existing Specified Ineligible Receivable then
owned by the Seller as a Receivable (i.e., no longer a “Specified Ineligible
Receivable”), in each of cases (i) and (ii) with the prior written consent of
the Majority Purchasers. For the avoidance of doubt, any Receivable which was
treated as an Eligible Receivable hereunder at any time may not be treated as a
“Specified Ineligible Receivable” without the prior written consent of the
Majority Purchasers. The Servicer (so long as the Originator is the Servicer)
shall identify the aggregate Outstanding Balance of all such “Specified
Ineligible Receivables” on the Servicer Report. To the extent the Servicer has
from time to time identified a Receivable as a “Specified Ineligible Receivable”
in accordance with this Section, for so long as such Receivable is a Specified
Ineligible Receivable, (i) such Receivable shall not he included as an Eligible
Receivable by the Seller or the Servicer hereunder. (ii) such Receivable shall
not be included in any calculations of the Delinquency Ratio or the Default
Ratio or other Receivable Pool information (other than a statement of the
aggregate Outstanding Balance of such Specified Ineligible Receivables)
hereunder and (iii) shall not be considered a Receivable for purposes of clause
(o) of Exhibit V hereof.”

2.4 The definition of “Loss Percentage” in Exhibit I is hereby amended by
replacing the number “[*]” in clause (iii) thereof with the number “[*].”

2.5 The definition of “Participation” in Exhibit I is hereby amended by adding
the following to the end of the parenthetical in the paragraph defining “LA” for
the Participation calculation:

“, and, for the avoidance of doubt, those amounts identified as “cash
collateral” with respect to the Deposit Account held at [*] (numbered [*]) shall
not be deposited into the Liquidation Account or taken into consideration for
the calculation of the Participation”

 

2



--------------------------------------------------------------------------------

2.6 The definition of “Specified Ineligible Receivables” in Exhibit I is amended
and restated in its entirety as follows:

“Specified Ineligible Receivables” means those Pool Receivables that the
Servicer has identified as “Specified Ineligible Receivables” pursuant to
Section 4.7.”

2.7 Clause (j) in Exhibit IV is hereby amended and restated in its entirety as
follows:

“(j) Deposit Accounts. Each Deposit Account shall at all times be subject to a
Deposit Account Agreement. Neither the Seller nor the Servicer will deposit or
otherwise credit, or cause or permit to be so deposited or credited, to any
Deposit Account, the Liquidation Account or the Cash Reserve Account cash or
cash proceeds other than Collections of Pool Receivables; provided that, with
respect to the Deposit Account held at [*] (numbered [*]), only cash
attributable to “cash collateral” (as such term is defined in the applicable
Contract) shall be deposited into such account and such amounts shall be
separately tracked and individually identified on the Servicer Report. In
addition, any such “cash collateral” amounts so set aside with respect to a
particular Obligor shall be held in the aforementioned Deposit Account until
such amounts are either (i) transferred to the Liquidation Account, if such
amounts are being applied to such Obligor’s related Receivables (in such event,
the “cash collateral” so applied shall be deemed Collections) or (ii) returned
to such Obligor, if such Obligor has paid its related Receivables in full or as
specified in the related Contract documentation.”

2.8 Exhibit IV is hereby amended by adding the following new clause (u) thereto:

“(u) Cash Collateral Amounts. With respect to each Eligible Receivable, if the
related Contract (or related documentation) includes a “cash collateral”
feature, then all such “cash collateral” shall be deposited to the Deposit
Account held at [*] (numbered [*]) and such amounts shall be used to secure the
obligations of the related Obligor.”

2.9 Clause (j) in Exhibit V is hereby amended and restated in its entirety as
follows:

“(j) The Net Spread shall be [*]: or”

2.10 The “Maximum Commitment” listed on the signature page of Fairway Finance
Company, LLC is hereby changed from [*].

2.11 The “Maximum Commitment” listed on the signature page of Monterey Funding
LLC is hereby changed from [*].

3. Representations and Warranties. Each of the Seller and the Servicer hereby
represents and warrants to the Agent and the Purchasers as follows:

 

3



--------------------------------------------------------------------------------

(a) Representations and Warranties. The representations and warranties of such
Person contained in Exhibit III and Exhibit VII to the Agreement are true and
correct as of the date hereof (unless stated to relate solely to an earlier
date, in which case such representations and warranties were true and correct as
of such earlier date).

(b) Enforceability. The execution and delivery by such Person of this Amendment,
and the performance of its obligations under this Amendment and the Agreement,
as amended hereby, are within its corporate powers and have been duly authorized
by all necessary corporate action on its part. This Amendment and the Agreement,
as amended hereby, are its valid and legally binding obligations, enforceable in
accordance with its terms.

(c) Termination Event. No Termination Event or Unmatured Termination Event has
occurred and is continuing.

4. Effectiveness. This Amendment shall become effective upon the later of
(a) February 4, 2009 and (b) receipt by the Agent of each of the counterparts of
this Amendment (whether by facsimile or otherwise) executed by each of the
parties hereto. Each of the parties hereto acknowledges and agrees that (x) the
Servicer Reports due in [*] shall be prepared after giving effect to the
amendments herein and (y) after the date hereof, the Purchasers shall not make
any purchase or reinvestment, if, after giving effect to such purchase or
reinvestment, the aggregate Investment of such Purchaser would exceed its
Maximum Commitment as such Maximum Commitment is amended herein.

5. Effect of Amendment. Except as expressly amended and modified by this
Amendment, all provisions of the Agreement shall remain in full force and
effect. After this Amendment becomes effective, all references in the Agreement
(or in any other Transaction Document) to “the Receivables Purchase Agreement,”
“this Agreement,” “hereof,” “herein” or words of similar effect, in each case
referring to the Agreement, shall be deemed to be references to the Agreement as
amended by this Amendment. This Amendment shall not be deemed to expressly or
impliedly waive, amend or supplement any provision of the Agreement other than
as set forth herein.

6. Counterparts. This Amendment may be executed in any number of counterparts
and by different parties on separate counterparts, and each counterpart shall be
deemed to be an original, and all such counterparts shall together constitute
but one and the same instrument.

7. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of Indiana without reference to
conflict of laws principles.

8. Section Headings. The various headings of this Amendment are inserted for
convenience only and shall not affect the meaning or interpretation of this
Amendment or the Agreement or any provision hereof or thereof.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the first
above written.

 

AFC FUNDING CORPORATION By:   /s/    JAMES E. MONEY II

Name:

Title:

 

James E. Money II

Treasurer

 

AUTOMOTIVE FINANCE CORPORATION By:   /s/    JAMES E. MONEY II

Name:

Title:

 

James E. Money II

V.P. of Finance & Treasurer

 

S-1



--------------------------------------------------------------------------------

FAIRWAY FINANCE COMPANY, LLC, as a Purchaser By:   /s/    PHILIP A. MARTONE

Name:

Title:

 

Philip A. Martone

Vice President

 

BMO CAPITAL MARKETS CORP., as Purchaser Agent for Fairway Finance Company, LLC,
and as Agent By:   /s/    JOHN PAPPANO

Name:

Title:

 

John Pappano

Managing Director

 

S-2



--------------------------------------------------------------------------------

DEUTSCHE BANK AG, NEW YORK BRANCH, as Purchaser Agent for Monterey Funding LLC
By:   /s/    ROBERT SHELDON

Name:

Title:

 

Robert Sheldon

Director

By:   /s/    DANIEL GERBER

Name:

Title:

 

Daniel Gerber

Vice President

 

MONTEREY FUNDING LLC, as a Purchaser By:   /s/    LORI GEBRON

Name:

Title:

 

Lori Gebron

Vice President

 

S-3



--------------------------------------------------------------------------------

Consented to:

BANK OF MONTREAL, as a

Program Support Provider to Fairway Finance Company, LLC

 

By:   /s/    ANN KOZAK

Name:

Title:

 

Ann Kozak

Vice President

 

S-4